Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 1 of 26 Pageid#: 1783




                            UNITED STATES DISTRICT COURT
                                                                                              10/14/2020
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

     JOHN DOE,
                                                         CASE NO. 6:20-cv-70058
                                            Plaintiff,
             v.
                                                         MEMORANDUM OPINION

     BOARD OF VISITORS OF VIRGINIA
     MILITARY INSTITUTE, et al.,                          JUDGE NORMAN K. MOON
                                        Defendants.


          This matter is before the Court on ten motions to dismiss Plaintiff John Doe’s Amended

   Complaint for either failure to state a claim under Rule 12(b)(6) or lack of subject-matter

   jurisdiction under Rule 12(b)(1). Dkt. 10, 20, 22, 48, 50, 52, 54, 59, 60, 71. Plaintiff, a former

   Virginia Military Institute (“VMI”) student, filed suit against the Board of Visitors of VMI, school

   officials, and individual students alleging that he was subject to a hazing incident to which the

   school failed to adequately respond. Plaintiff seeks to hold VMI and its officials liable under

   Title IX and 42 U.S.C. § 1983 for Equal Protection Clause violations. He also seeks damages from

   the individual students for assault, battery, kidnapping, hazing, and intentional infliction of

   emotional distress under Virginia law.

          Because Plaintiff lacks standing to request injunctive relief as requested under Counts I–

   IV, the Court will grant Defendants’ motions to dismiss these claims insofar as they relate to

   Plaintiff’s request for an equitable remedy. Counts I and II will also be dismissed as to Plaintiff’s

   claim for damages because Plaintiff fails to sufficiently plead the necessary elements of a Title IX

   claim. The Court grants Defendants’ motion to dismiss Count III and IV because Plaintiff fails to



                                                     1
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 2 of 26 Pageid#: 1784




   adequately plead a pattern of discrimination as required by actions brought under Section 1983.

   Consequently, since all the federal claims in this case are dismissed, the Court exercises its

   discretion to dismiss the remaining state law claims under Counts V–X.

                                            I.     Background

          This action arises out of an alleged hazing incident at VMI and the response of school

   officials to said incident. For the purposes of ruling on Defendants’ motions to dismiss, the

   following allegations will be taken as true.

          Established in 1839 in Lexington, Virginia, VMI aspires “to be the premier small college

   in the Nation, unequaled in producing educated and honorable citizen-leaders, with an

   international reputation for academic excellence supported by a unique commitment to character

   development, self-discipline and physical challenge, conducted in a military environment.” Dkt. 5

   ¶¶ 24, 28. To this end, VMI uses an adversative training model emphasizing physical hardship,

   mental stress, lack of privacy, and exacting regulation of behavior. The goal of this system is to

   mold character and produce citizen-leaders. Id. ¶ 29.

          VMI organizes its student body as a military Corps, called the Corps of Cadets. Id. ¶ 26.

   First-year cadets are known as “Rats,” and they are made to endure seven months of “harsh and

   demeaning treatment by upperclassmen in a boot camp–like initiation program.” This so-called

   “Rat Line” is executed under the “military direction and discipline of the Superintendent and

   Commandant of Cadets.” Id. ¶ 30. During the spring semester of their first year, first-year cadets

   finish the Rat Line and become fourth-class cadets, who are granted more privileges. Their daily

   routines remain controlled by the “cadet-cadre under the military direction and discipline of the

   Superintendent and Commandant of Cadets.” Id. ¶ 31.




                                                   2
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 3 of 26 Pageid#: 1785




          VMI is governed by a Board of Visitors (“BOV”), with members appointed by the

   Governor of the Commonwealth of Virginia. Id. ¶ 25. The BOV in turn appoints the

   Superintendent, who acts as VMI’s chief executive officer and possesses final policymaking

   authority for VMI, including the authority to issue General Orders binding on faculty and students.

   Id. At the recommendation of the Superintendent, the BOV also appoints the Commandant of

   Cadets, who is charged with the “organization, discipline, administration, and basic military

   instruction of the Corps of Cadets, under the direction of the Superintendent.” Id. ¶ 27.

          Doe alleges that “[s]tudents and graduates of VMI realize unique benefits and opportunities

   that are not available at other colleges within the state-supported system of higher education in the

   Commonwealth of Virginia.” Id. ¶ 32. Doe alleges that “VMI has notably succeeded in its goal to

   produce citizen-leaders; among its alumni are military generals, political leaders (including the

   current Governor of the Commonwealth of Virginia), and business executives.” Id. VMI boasts

   one of the nation’s largest per-student endowments for undergraduate institutions.

              a. VMI’s history with race and gender

          Doe alleges that “VMI’s long and illustrious history is marred by an ugly history of both

   race and gender-based discrimination. At the core of this ugly history is VMI’s proverbial Golden

   Rule, which, to this day, has the dogmatic support of many within the VMI community: that its

   adversative training model is infallible, and any changes that remotely alter or weaken these

   training methods must be fought at all costs.” Dkt. 5 ¶ 34.

          In the Complaint, Plaintiff further alleges that the BOV seriously considered the viability

   of privatization, which would enable VMI to remain all-male, but require that it forego millions of

   dollars in state and federal aid. Id. ¶ 38. This financially unsound option had support from a

   substantial segment of the VMI community that demanded the preservation of the adversative



                                                    3
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 4 of 26 Pageid#: 1786




   method, which could only be achieved by the private, all-male option. Id. ¶ 39. Ultimately, the

   BOV rejected this option by a 9-8 vote. Id. ¶ 39.

          During the planning process for the integration of women, VMI leaders fought hard to

   preserve the harshness of the its adversative training model. Nevertheless, over the next decade,

   VMI’s adversative approach, including the Rat Line, underwent changes, most of which were met

   with resistance from the VMI administration and drew the ire of the VMI community. Id. ¶ 43.

          By 2008, VMI’s inflexible commitment to its adversative approach had manifested in its

   handling of sexual assault and sexual harassment allegations, prompting the U.S. Department of

   Education’s Office for Civil Rights (the “OCR”) to open an investigation into whether sexual

   harassment at VMI was creating a hostile educational environment that was limiting the

   educational opportunities at the school. Id. ¶ 46.

          On May 9, 2014, the OCR released a Letter of Findings after a lengthy investigation into

   numerous allegations of gender-based discrimination by VMI against female cadets and female

   faculty members. Id. ¶ 47. The OCR found VMI in violation of Title IX because it “permits an

   environment hostile to female cadets both in the barracks and in the classroom.” Id. ¶ 48. The OCR

   determined that “VMI failed to respond in a prompt and equitable manner to complaints of sexual

   harassment and sexual assault of which it had notice and that this failure permitted a sexually

   hostile environment to exist for cadets that was sufficiently serious as to deny or limit their ability

   to participate in VMI’s program.” Id. ¶ 49.

          As a result of the investigation and findings, VMI agreed to implement a Voluntary

   Resolution Agreement and committed to take specific steps to address the identified areas of non-

   compliance. Id. ¶ 50. These steps included, among others, revising “its Title IX grievance policies

   and procedures to provide for prompt and effective responses to alleged sexual harassment” and



                                                        4
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 5 of 26 Pageid#: 1787




   providing “training to ensure that all members of the VMI community – including cadets, faculty,

   administrators and other staff – are trained regularly on issues related to sexual harassment and on

   the requirements of Title IX.” Id. ¶ 51.

          The results of the OCR investigation and the remedial actions taken by VMI have reduced

   the number of sexual harassment and hazing incidents involving female cadets. However, Plaintiff

   alleges that the results of the OCR investigation and the remedial actions taken by VMI have also

   served to reinforce long-held institutional gender stereotypes about women, thereby further

   contributing to a system where, in practice, male cadets are treated differently than female cadets

   based solely on their gender. Id. ¶ 53.

              b. The hazing incident

          In January 2018, Plaintiff John Doe was a first-year cadet at VMI. On January 30, 2018,

   Defendants McCausland and Carver formed an agreement to subject Doe and John Doe 2, another

   first-year cadet, to what McCausland would later describe as “a Rat Mission.” Id. ¶ 55. Using his

   authority as a “senior member of the cadet-cadre,” McCausland directed another cadet, non-party

   Joseph Hammer, to steal Doe 2’s mattress and bring it to Carver’s barracks room in order to force

   Doe 2 to come retrieve it. Id. ¶ 56. At approximately 11 p.m., after taking the mattress as directed,

   Hammer informed Doe 2 that his mattress (or “hay” in the parlance of VMI cadets) was in Carver’s

   barracks room. Hammer told Doe 2 that McCausland ordered Doe 2 to retrieve the mattress as part

   of a “Rat Mission.” Id. ¶ 57.

          As ordered, Doe 2 entered Carver’s barracks room. Doe 2 was immediately assaulted and

   “physically subdued” by Carver, before Carver ordered Doe 2 to leave the barracks room without

   his mattress. Id. ¶ 58. Carver then learned that Doe 2 would be returning with Doe. Id. ¶ 60. Carver

   summoned Defendants McCausland, Bennett, Hoopes, and Hamilton (the “Defendant Cadets”) to



                                                    5
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 6 of 26 Pageid#: 1788




   his room, where they conspired to haze and assault Doe and Doe 2 upon their return to Carver’s

   room. Id. ¶¶ 59–60.

           On January 31, between midnight and 1:00 a.m., Doe 2 returned to Carver’s room with

   Doe, who waited in the hallway outside the room as Doe 2 entered. Id. ¶¶ 61–62. The Defendant

   Cadets had blacked out the room and were lying in wait. Id. Immediately upon Doe 2’s entry,

   Carver physically assaulted Doe 2 and wrestled him into submission. Id. ¶ 63. Carver and Bennett

   bound Doe 2’s feet with duct tape. Id. ¶ 63.

           Carver then stepped outside of the room, saw Doe in the hallway and, using his authority

   as a senior cadet, ordered Doe to enter his room. Id. ¶ 64. Doe complied. Id. ¶¶ 64–65. As soon as

   Doe entered the room, he was physically assaulted by Carver “who, inter alia, grabbed him and

   placed him in a headlock while [Bennett] bound his upper body with a strap and bound his feet

   with duct tape so, like [Doe 2], he could not escape.” Id. ¶ 65. Carver and Bennett then placed Doe

   under a bed near them. Id. This assault caused Doe both physical and emotional injury. Id.

           With Doe and Doe 2 restrained, Carver played the “Adhan,” the Islamic call to prayer and

   referred to in a later incident report as “ISIS music.” Id. ¶ 66. This was allegedly an attempt to

   “simulate conditions in Afghanistan and to intimidate [Doe and Doe 2] who were told they were

   the Defendant Cadets’ ‘prisoners.’” Id. ¶ 66.

           Carver and Bennett then took Doe 2 to the “front of the room” and ordered him to lay down

   on his back. Id. ¶ 67. Carver placed a towel over Doe 2’s face and poured water over the towel

   until Doe 2 started to cough. Id. This is also known as “waterboarding,” a “torture technique” used

   to interrogate detainees at both Guantanamo Bay, Cuba, and the Abu Ghraib prison in Iraq. Id.

   ¶ 68. Waterboarding allegedly results in the sensation of drowning and has been classified by many

   as torture. Id.



                                                   6
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 7 of 26 Pageid#: 1789




          After waterboarding Doe 2, Doe was taken to the front of the room and ordered to lay down

   on his back. Id. ¶ 69. Carver placed a towel over Doe’s face, and Bennett pushed the towel partially

   into Doe’s mouth before Bennett and Carver poured two cups of water over his mouth, causing

   him to gasp for air. Id. This caused Doe physical and emotional injury. Id. McCausland, Hoopes,

   and Hamilton made no attempt to intervene while Bennett and Carver waterboarded Doe and

   Doe 2. Id. ¶ 70.

          Next, Carver ordered Doe and Doe 2 to “get in their cave” in the leg hole of a desk, where

   Carver sprayed them with Febreze air freshener. Id. ¶ 71. The Defendant Cadets asked Doe and

   Doe 2 who would win in a “naked” wrestling match. Id. ¶ 72. The two were then summoned from

   under the desk and freed from their restraints so they could wrestle for their freedom in front of

   their assailants. Id. The winner would purportedly be allowed to leave. Id.

          Bennett then told Doe to remove his pants and Doe 2 to remove his shirt. Id. ¶ 73. Doe

   protested, stating that he wasn’t wearing anything under his pants. Id. Bennett then directed both

   Doe and Doe 2 to remove their shirts before ordering them to begin wrestling. The two wrestled

   for an unstated period until another cadet in the room complained that the wrestling was too loud.

   Id. ¶ 74. Doe suffered both physical and emotional injury from this “orchestrated assault.” Id.

          With the wrestling concluded, Bennett told Doe that he won the match and was free to

   leave. Id. ¶ 75. Fearing for Doe 2’s safety, Doe replied he would not leave without Doe 2. Id.

   Bennett then ordered Doe and Doe 2—still shirtless—to stand back-to-back before duct taping

   them together. Id. ¶ 76. Once they were bound together, they were told they could leave Carver’s

   barracks room. Id.




                                                    7
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 8 of 26 Pageid#: 1790




              c. Aftermath of the incident

          Later on that day, Doe reported the incident to an unnamed upper-class cadet, who in turn

   reported the incident through the chain of command to Lieutenant Colonel Kevin Faust, the

   Assistant Title IX Coordinator. Id. ¶ 77. Faust’s immediate supervisor is Defendant William J.

   Wanovich. On February 2, 2018, two days after the report by Doe to an upper-classman, Faust

   notified VMI police officer L.E. Hunt “of a hazing incident that occurred in Barracks on 1/30/18.”

   Id. ¶ 78. The cause for the delay in Faust’s reporting of the incident is unknown. Id.

          On or about February 2, 2018, Hunt initiated a law enforcement investigation and

   interviewed each cadet involved. Id. ¶ 81. McCausland admitted to Hunt that “the incident was all

   part of a Rat Mission, a VMI tradition.” Id. Doe alleges that “McCausland’s admission establishes

   that these types of assaults are routine and commonplace at VMI.” Id. In interviewing Carver and

   McCausland, Hunt learned that the two cadets had taken pictures of the assault with their cell

   phones. Id. ¶ 82. Hunt then directed that Carver and McCausland delete the photos from their

   phone in her presence. Id.

          VMI did not conduct an independent Title IX investigation into Doe’s allegations. Id. ¶ 83.

   Doe alleges this was a violation of the 2014 OCR Voluntary Resolution Agreement requiring VMI

   to conduct an independent Title IX investigation into allegations of sexual misconduct. Id. VMI

   also failed to “take immediate steps to eliminate the hostile environment it created or to protect

   John Doe during the pendency of any Title IX investigation, to include the resolution of his

   complaint, as it is required to do by law.” Id. ¶ 84. Doe alleges that “VMI’s failure to respond to

   the allegations of sexual misconduct subjected [Doe] to a hostile environment, the effects of which

   VMI failed to appropriately remedy.” Id. ¶ 86.




                                                    8
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 9 of 26 Pageid#: 1791




          As a result of Hunt’s investigation, VMI initiated disciplinary proceedings against

   McCausland, Carver and Bennett. Id. ¶ 87. Their disciplinary hearing was scheduled for March

   14, 2018. Id. On or about March 11, 2018, William T. Woodrow, III, an attorney representing

   McCausland in the disciplinary proceeding, contacted Doe regarding the disciplinary proceeding.

   Id. ¶ 88. Woodrow attempted to have Doe prepare a declaration that minimized the incident. Id. In

   fact, Woodrow sent Doe a draft template along with instructions on what should be said. Id. Doe

   alleges that in an email dated March 11, 2018, Woodrow stated to Doe: “Once you fill a draft in,

   send it to me so I can clean it up if needed and I will send it back to you for signing.” Id. ¶ 89.

   When Doe refused, Woodrow attempted to minimize the incident and stated that VMI was

   overreacting by attempting to punish McCausland. Id. Woodrow further informed Doe that “VMI

   provided us with their witness list and both you and Cadet Bennett (whose parents also don’t want

   him to be involved) are on it. So the committee will very likely be calling you to testify, and that

   is out of our hands.” Id. ¶ 90.

          On March 13, 2018, Doe received an email from Faust ordering him to attend the

   disciplinary hearing the following day because he was going to be called as a witness. Id. ¶ 91.

   Doe responded to Faust asking for more specific instructions. Id. ¶ 92. As a victim, Doe states that

   he was unsure what his rights were or what to expect at the hearing. Id. For example, he was not

   told whether lawyers would be present, or whether he could obtain counsel of his own. Id. Faust

   did not reply to Doe’s email. Id.

          On or about March 14, 2018, Doe appeared at McCausland’s disciplinary hearing, where

   he was directed to wait in the same waiting room as his assailants. Id. ¶ 93. As ordered by VMI,

   Doe testified at McCausland’s hearing “against his free will and without the assistance or advice

   of counsel.” Id. ¶ 94.



                                                    9
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 10 of 26 Pageid#: 1792




          As a result of this entire episode, including VMI’s “unlawful and inadequate response,”

   Doe was subjected to a hostile environment, which included shunning from other cadets, and was

   deprived of his “sense of security and person,” forcing him to withdraw from VMI. Id. ¶ 95.

                                         II.       Procedural History

          Doe initiated this action in federal court on January 28, 2020, Dkt. 1, filing an amended

   complaint shortly after to correctly identify Defendant Alec G. Hoopes, Dkt. 5. The case was

   originally before Judge Glen E. Conrad, also of the Western District of Virginia, until he

   transferred the case to this Court in response to Defendants’ VMI, Peay, and Wanovich (the “VMI

   Defendants”) motion to dismiss, or, in the alternative, to transfer venue. Dkts. 8, 43.

          Before the Court are ten motions to dismiss for either failure to state a claim under Rule

   12(b)(6) or lack of subject-matter jurisdiction under Rule 12(b)(1). Dkts. 10, 20, 22, 48, 50, 52,

   54, 59, 60, 71. The parties collectively argued these motions at a telephonic hearing, and all are

   now fully briefed and ripe for review.

                                            III.    Legal Standard

          A motion to dismiss pursuant to Rule 12(b)(1) tests a district court’s subject matter

   jurisdiction. Typically, the Court must accept as true all material factual allegations in the

   complaint and construe the complaint in the plaintiff’s favor. See Warth v. Seldin, 422 U.S. 490,

   501 (1975). But where a defendant challenges the factual basis for subject matter jurisdiction, “the

   plaintiff bears the burden of proving the truth of such facts by a preponderance of the evidence.”

   U.S. ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347–48 (4th Cir. 2009). “Unless the jurisdictional

   facts are intertwined with the facts central to the merits of the dispute,” the district court may “go

   beyond the allegations of the complaint and resolve the jurisdictional facts in dispute by

   considering evidence outside the pleadings.” Id. at 348. “The moving party should prevail only if



                                                     10
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 11 of 26 Pageid#: 1793




   the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

   matter of law.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765,

   768 (4th Cir. 1991).

          A motion to dismiss pursuant to Rule 12(b)(6) tests the legal sufficiency of a complaint to

   determine whether a plaintiff has properly stated a claim. The complaint’s “[f]actual allegations

   must be enough to raise a right to relief above the speculative level,” Bell Atl. Corp. v. Twombly,

   550 U.S. 544, 555 (2007), with all allegations in the complaint taken as true and all reasonable

   inferences drawn in the plaintiff’s favor, King v. Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016).

   A motion to dismiss “does not, however, resolve contests surrounding the facts, the merits of a

   claim, or the applicability of defenses.” Id. at 214.

          Although the complaint “does not need detailed factual allegations, a plaintiff’s obligation

   to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,

   and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

   555. A court need not “accept the legal conclusions drawn from the facts” or “accept as true

   unwarranted inferences, unreasonable conclusions, or arguments.” Simmons v. United Mortg. &

   Loan Inv., LLC, 634 F.3d 754, 768 (4th Cir. 2011) (internal quotations omitted). This is not to say

   Rule 12(b)(6) requires “heightened fact pleading of specifics”; instead, the plaintiff must plead

   “only enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

   570. Still, “only a complaint that states a plausible claim for relief survives a motion to dismiss.”

   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                               IV.     Analysis

          The motions to dismiss before the Court fall into two categories: First, Defendants VMI,

   Superintendent J.H. Binford Peay III and Commandant of Cadets William J. Wanovich challenge



                                                     11
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 12 of 26 Pageid#: 1794




   Doe’s federal claims against him under Title IX and 42 U.S.C. § 1983. They argue that Doe lacks

   standing to seek injunctive relief as to any of these four claims, and in any event, Doe fails to state

   a claim for which relief can be granted. The Court agrees with the Defendants on both points and

   finds their motions to dismiss should be granted.

          Second, the Cadet Defendants—Carver, McCausland, Bennett, Hamilton, and Hoopes—

   challenge Doe’s claims against them for assault, battery, false imprisonment, hazing, IIED, and

   civil conspiracy. These Cadet Defendants first contend that supplemental jurisdiction over these

   state law claims is improper, because they do not arise out of the same nucleus of operative facts

   as Doe’s federal claims. Alternatively, the Cadet Defendants argue that Doe fails to state a claim

   as to any of these state causes of action. Ultimately, the Court exercises its discretion in dismissing

   Plaintiff’s state-law claims against the individuals pursuant to its authority under 28 U.S.C.

   § 1367(c).

                a. Defendants VMI, Peay and Wanovich

                       i. Standing to seek injunctive relief

          Doe seeks prospective relief through Title IX and Section 1983 to cure the alleged gender

   discrimination faced by male cadets at VMI. With respect to his standing to seek such relief, Doe

   alleges that he “now continues his military preparation in a Reserve Officer Training Command

   program at his new School.” Dkt. 16 at 18. Doe further states that “[t]hese allegations collectively

   demonstrate that [Doe] is ‘ready and able’ to take advantage of the educational opportunities VMI

   provides but for their discriminatory policy preventing him from doing so on an equal basis.” Id.

          But Doe cannot escape the fact that he voluntarily chose to withdraw as a student at VMI.

   See Dkt. 16-4 (Doe’s attachment of email correspondence between him and VMI officials,

   showing VMI officials attempting to convince Doe to remain at VMI). Doe maintains that he could

                                                     12
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 13 of 26 Pageid#: 1795




   re-enroll at VMI in the future, but such an occurrence is entirely speculative. The Amended

   Complaint lacks any allegations that he has applied for re-admission to VMI or any factual

   description regarding his intent to re-apply, which he first raised in briefing. See Dkt. 5.

           There is no escaping the Supreme Court’s requirement that to seek injunctive relief, Doe

   must make “a showing of [a] real or immediate threat that he will be wronged again. City of Los

   Angeles v. Lyons, 461 U.S. 95, 111 (1983); see Raub v. Campbell, 785 F.3d 876, 885–86 (4th Cir.

   2015) (quoting Simmons v. Poe, 47 F.3d 1370, 1382 (4th Cir. 1995)) (“Where a § 1983 plaintiff

   also seeks injunctive relief, it will not be granted absent the plaintiff’s showing that there is a ‘real

   or immediate threat that [he] will be wronged again . . . in a similar way.’”) (alterations in original).

   Even where a plaintiff could establish that her constitutional rights were violated, “past wrongs do

   not in themselves amount to that real and immediate threat of injury.” Raub, 785 F.3d at 886

   (internal quotations omitted). Indeed, Article III standing requires that a plaintiff show an invasion

   of a legally protected interest that is “certainly impending.” Griffin v. Dep’t of Labor Fed. Credit

   Union, 912 F.3d 649, 655 (4th Cir. 2019); see also Doe v. Rector & Visitors of Univ. of Va., No.

   3:19-CV-00070, 2020 WL 5096948, at *4 (W.D. Va. Aug. 28, 2020). Plaintiff in this case falters

   in the wake of the standing requirements for injunctive relief. In this case, Plaintiff’s allegation of

   any likelihood of future harm are, at best, speculative, and are neither imminent nor concrete. Even

   accepting the contention that there is a possibility of reenrollment by Doe at VMI, Doe still cannot

   overcome the imminent harm hurdle that Article III requires.

           It bears mentioning that other circuits have provided for a more relaxed standing threshold

   in the Title IX context. In the Fifth Circuit, for example, courts have allowed Title IX claims for

   prospective relief where the plaintiff merely demonstrates “that he is ready and able to compete,

   but the discriminatory policy prevents him from doing so on an equal basis.” Gruver v. Louisiana



                                                      13
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 14 of 26 Pageid#: 1796




   through Bd. of Supervisors of La. State Univ. & Agric. & Mech. Coll., 401 F. Supp. 3d 742, 755

   (M.D. La. 2019). Even so, Plaintiff has cited no Fourth Circuit cases applying this standard. Absent

   some ruling by the Fourth Circuit, such an approach seems to be in clear contravention of Lyons,

   and so the Court declines to take such a step here.

          As a result, the Court will dismiss Counts I – IV of Doe’s Amended Complaint insofar as

   they seek prospective relief against VMI, as well as against Peay and Wanovich in their official

   capacities. Standing presents no issue for Plaintiff’s damages claims under Title IX and Section

   1983. However, as discussed further in the subsequent sections, Plaintiff’s damages claims still

   must be dismissed.

                      ii. Title IX gender discrimination

          Plaintiff alleges that through a “cycle of abuse and deliberate indifference to the abuse,

   VMI has created a discriminatory hostile educational environment in which hazing of male cadets

   is pervasive and harmful, and in which reporting of such hazing is discouraged at an individual

   and institutional level.” Dkt. 5 ¶ 106. Doe claims that had he “been a female, he would not have

   suffered this harm in the first place—because VMI’s strict enforcement deters such behavior

   against female cadets—or, at a minimum, VMI would have strictly enforced its anti-hazing policy

   and taken meaningful corrective action.” Id. ¶ 109. As a result, “VMI’s differential treatment of

   female and male cadets constitutes a policy and practice of intentional discrimination against

   cadets on the basis of sex in violation of Title IX.” Id. ¶ 110. Simply put, Doe alleges that VMI

   has put into place policies and practices that “make it far less likely a female cadet will be subject

   to harassment, sexual harassment, and/or sexual misconduct at the hands of their fellow cadets.”

   Dkt. 16 at 21. Accordingly, VMI’s “policies and practices make first-year male cadets more




                                                    14
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 15 of 26 Pageid#: 1797




   vulnerable to being denied opportunities and benefits of a VMI education, as [Doe] was in this

   case.” Id.

          Title IX of the Educational Amendments of 1972 (20 U.S.C. § 1681 et seq.) provides, in

   relevant part, that “[n]o person . . . shall, on the basis of sex, be excluded from participation in, be

   denied the benefits of, or be subjected to discrimination under any education program or activity

   receiving Federal financial assistance.” 20 U.S.C. § 1681(a). The Supreme Court has concluded

   that a victim of sex discrimination is entitled to pursue a private cause of action against a federally-

   funded educational institution for a violation of Title IX. See Cannon v. Univ. of Chi., 441 U.S.

   677, 709 (1979).

          Doe advances two theories of gender discrimination under Title IX. Dkt. 16 at 20–21. First,

   Doe argues that VMI maintained “policies of discrimination” that are “overt” or “institutional.”

   Dkt. 16 at 21. Second, Doe argues that the operative facts show that VMI had actual notice of

   discrimination and acted with deliberate indifference to eliminate it. Id.

                              1. Overt policies of discrimination

          Doe alleges that “VMI has instituted numerous well-documented changes to incorporate

   female cadets into their adversative educational model.” Dkt. 16 at 23 (citing Dkt. 16-1). “As a

   result, a female cadet within this system is far less vulnerable to the abuses male cadets face at the

   hands of upper-class cadets who are responsible for their training.” Id. Doe contends that VMI’s

   “Dyke System,” through which VMI charges upperclassmen with the training and discipline of

   first-year cadets, known as “Rats,” exacts abuse against male cadets to a significantly higher degree

   than female cadets. Id.

          Under the Fourth Circuit’s framework, “[t]o allege a violation of Title IX, [a plaintiff] must

   allege (1) that he was excluded from participation in an education program because of his sex; (2)



                                                     15
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 16 of 26 Pageid#: 1798




   that the educational institution was receiving federal financial assistance at the time of his

   exclusion; and (3) that the improper discrimination caused the student harm. Grimm v. Gloucester

   Cty. Sch. Bd., 972 F.3d 586, 616 (4th Cir. 2020), as amended (Aug. 28, 2020).

          Therefore, under Plaintiff’s theory, if VMI imposes its adversarial method more harshly

   upon male cadets than it does female cadets, to the degree that male cadets are denied educational

   opportunities at VMI that females are afforded, then VMI has violated Title IX by excluding its

   male cadets from participation in an educational program because of their sex. Indeed, courts have

   held that even where a policy is facially neutral in its treatment of men and women, the institution

   may still violate Title IX where the policies are discriminatory as applied. See Hayden ex rel. A.H.

   v. Greensburg Cmty. Sch. Corp., 743 F.3d 569, 583 (7th Cir. 2014) (“The hair-length policy is

   applied only to the boys team, with no evidence concerning the content of any comparable

   grooming standards applied to the girls team.”). To prevail on his claim, Doe must sufficiently

   allege that he was both harmed and the harm was a result of an unlawfully discriminatory policy

   or practice existing at VMI.

          Doe attempts to show a policy or practice discriminating against men on the basis of sex

   exists at the school. For support, he alleges that the changes to VMI’s policies incorporating female

   cadets into the adversative method have resulted in a system in which female cadets are far less

   vulnerable to abuse than their male counterparts. Dkt. 16 at 23 (citing Dkt. 16-1). He continues by

   alleging that VMI’s first-line disciplinary board for hazing offenses rarely categorize the hazing

   of male cadets as “discrimination,” and thus instances of hazing directed toward female cadets

   often receive more formalized disciplinary proceedings than hazing directed toward male cadets.

   Id. at 24–25. Lastly, Doe’s Amended Complaint points to “[k]nown examples of the harmful




                                                    16
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 17 of 26 Pageid#: 1799




   implementation of the adversative method that male cadets are forced to endure, while female

   cadets are not, include, inter alia:

           a. A male cadet was tied to a chair and beaten by upper-class cadets with socks that

   contained bars of soap;

           b. A male cadet was ordered to defecate in another cadet’s container of protein supplement;

           c. Male cadets were ordered to workout [sic] in upper-class cadet’s [sic] barracks rooms,

   while chewing tobacco or with a full mouth of water, with the intended purpose that the male

   cadets would only be able to breathe through their mouths; and

           d. During a training session, a male cadet was ordered to stay on the pullup bar, despite his

   complaints that he was about to vomit, resulting in him vomiting on himself.”

           Dkt. 5 ¶ 107.

           The allegations made by Doe do not rise to the level of a policy or practice that is legally

   cognizable as discriminatory. As VMI Defendants point out, Doe does not sufficiently assert

   examples of hazing incidents which male cadets were forced to endure. Instead, he primarily relies

   on the disturbing events he endured and tries to extrapolate from those that a “school-wide policy”

   of similar treatment exists. The other examples set forth by Doe, listed above, are devoid of key

   factual content. The Amended Complaint includes no allegations about who was involved in such

   incidents, when they occurred, or even whether there was subsequent action taken by the VMI

   Defendants. Even if the allegations did rise to the appropriate pleading standard, Doe’s claim fails

   in other respects.

           For instance, VMI’s Dyke System contains no overt policies of discrimination, in that

   nothing expressly calls for differing treatment between male and female cadets. This is not

   necessarily fatal to Doe’s case, as courts have found facially neutral policies discriminatory where



                                                    17
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 18 of 26 Pageid#: 1800




   they are discriminatory as applied. See Hayden ex rel. A.H., 743 F.3d at 583. But Doe must

   nevertheless allege sufficiently that these neutral hazing policies are indeed applied in a

   discriminatory manner, and he fails to do so.

          Further, even if VMI could be said to have a policy or practice of condoning the hazing of

   male cadets, under the facts presented by Doe, taken as true at this stage of the case, his allegations

   do not show that he was a victim of such a policy or practice. Although the investigation into the

   hazing incident was not without issues, the school did promptly investigate what occurred, and the

   perpetrators of the incident received one-year suspensions for their role in the incident. For the

   reasons discussed, the Court finds that the Plaintiff failed to identify any plausible practice or

   policy of VMI encouraging or condoning the hazing of male cadets.

                              2. Deliberate indifference

          Doe’s stronger argument is that the VMI Defendants were deliberately indifferent to the

   gender discrimination occurring at the school. Doe argues that even if the VMI Defendants did not

   maintain an official policy or practice of discriminating against male cadets, then VMI at least had

   “actual knowledge” of these hazing incidents and displayed deliberate indifference to fixing these

   problems. Dkt. 16 at 25.

          Title IX gender discrimination claims under the “deliberate indifference” theory largely

   track claims under the “official policy” theory. J.H. v. Sch. Town of Munster, 160 F. Supp. 3d

   1079, 1091 (N.D. Ind. 2016) (“[T]he same evidence supporting that the custom or practice exists,

   identified at length above, also supports deliberate indifference since the custom or

   practice was deliberate indifference”). Under both, a plaintiff must prove that the university had

   the intention of discriminating against a protected class. While this is proved under the “official

   policy” theory by showing an official school policy based on traditional notions of gender roles,



                                                     18
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 19 of 26 Pageid#: 1801




   intent is shown in the “deliberate indifference” theory by demonstrating that the university had

   actual knowledge of the discrimination yet was deliberately indifferent to it. Id. (“[T]he policy

   alone suffices to establish an intent to discriminate.”). Indeed, courts analyzing Title IX claims

   under the deliberate indifference theory use the same framework set out by the Supreme Court in

   Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ. 526 U.S. 629 (1999); see Hayden ex

   rel. A.H., 743 F.3d at 583; Gruver, 401 F. Supp. 3d at 756; J.H. v. Sch. Town of Munster, 160 F.

   Supp. 3d at 1086. Namely, Doe must demonstrate: (1) the school acted with deliberate indifference

   to gender discrimination of which it had (2) actual knowledge, and (3) the discrimination must be

   so severe, pervasive, and objectively offensive that it can be said to deprive the victim of access to

   the educational opportunities or benefits provided by the school. Davis, 526 U.S. at 650.

          The parties’ briefs principally address several cases arising in other circuits. Courts

   elsewhere have found schools liable under this theory where facially neutral policies were applied

   in a discriminatory manner against one gender or sex. For example, Gruver v. Louisiana, the

   parents of a deceased student alleged that while the university had a formal policy prohibiting

   hazing by both male fraternities and female sororities, the university in practice turned a blind eye

   to the hazing of male students. 401 F. Supp. 3d at 745. The Court found that the deceased student’s

   parents successfully stated a claim against Louisiana State University by showing that 1) LSU had

   actual notice of numerous hazing violations, 2) failed to address these hazing issues in male

   fraternities while aggressively and appropriately correcting the issue in female sororities, and 3)

   that this failure increased the risk of death to the deceased student. Id. at 762.

          Similarly, in J.H. v. School Town of Munster, a male high school student alleged that while

   hazing was facially banned against both male and female swim team members at his school, male

   hazing was rampant, and the school turned a blind eye to it. 160 F. Supp. 3d at 1082. Because the



                                                     19
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 20 of 26 Pageid#: 1802




   policy identified by J.H. was that the school “engaged in a practice or custom of deliberate

   indifference such that the school purposefully ignored complaints of hazing in the boys program

   based on gender . . . the same evidence supporting that the custom or practice exists, identified at

   length above, also supports deliberate indifference since the custom or practice was deliberate

   indifference.” Id. at 1091.

          In sum, the well-pleaded allegations in the Amended Complaint, taken as true, must

   establish that VMI engaged in a policy or practice of ignoring or condoning hazing of male cadets

   disproportionately to female cadets—either intentionally or with deliberate indifference to the

   rights of these male cadets—merely because it was the hazing of male cadets and not female

   cadets. This can be shown by treatment of Doe himself, in addition to other VMI cadets. Doe fails

   to make the proper showing, and compared to the cases of J.H. and Gruber, he does little to convey

   this disparate treatment. In the case of J.H., the plaintiff alleged numerous instances where hazing

   was ignored or minimized at different times and locations. J.H., 160 F. Supp. 3d. at 1087. The

   complaint in that case also alleged that there were repeated requests by a parent that the school

   implement additional safeguards to hazing. Id. Each of the requests went to a different

   administrator, from the coach to the athletic director to the principal and, finally, to the

   superintendent. Id. School officials minimized the acts as “pranks,” “horse play,” and “tradition.”

   Id. The court in J.H. did note that “it is difficult to prove a negative” and that an inference of

   disparate treatment is appropriate without a showing that female hazing was occurring, but being

   prosecuted. Id. In the case of VMI, Plaintiff himself acknowledges that the OCR investigation in

   2014 reduced hazing incidents involving female cadets, but it did not eliminate them. Dkt. 5 ¶ 53.

   Doe attempts to contrast more aggressive measures against female hazing with far less aggressive

   steps taken against male hazing. Unfortunately, by making such a distinction and relying on his



                                                   20
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 21 of 26 Pageid#: 1803




   own experiences, Doe proves the opposite. First, the allegations in the Amended Complaint do not

   establish that female cadets are treated differently than male cadets upon reporting a hazing

   incident involving sexual conduct prohibited by Title IX. Rather, Doe merely states in a conclusory

   fashion that there is a strict enforcement policy in existence for female cadet reports—but he fails

   to actually point to any such policy in action. Id. ¶ 100.

          Second, far from ignoring or condoning his own experience being hazed, Doe’s allegations

   about VMI’s response shows the opposite: VMI investigated and took prompt disciplinary action.

   Although it was not a Title IX investigation, VMI’s actions constituted a reasonable response,

   carried out in a manner that resulted in disciplinary action against the student-Defendants. Dkt. 11

   at 21. Each alleged assailant received a one-year suspension, indicating that VMI took the episode

   seriously, regardless of whether the cadet was male or female.

          Moreover, Doe is also tasked with identifying instances of actual knowledge by the VMI

   Defendants. He attempts to do so by suggesting that the VMI administration was aware of hazing

   since the 2014 OCR investigation. Dkt. 5 ¶¶ 114–16. However, such generic allegations, devoid

   of factual content, are not sufficient for the purposes of showing actual knowledge. See Facchetti

   v. Bridgewater Coll., 175 F. Supp. 3d 627, 639–41 (W.D. Va. 2016) (failing to find actual notice

   where a complaint alleged knowledge of prior sexual acts on campus but not specific assaults by

   the assailant). Because Doe merely alleges some amorphous knowledge of hazing incidents at the

   institution, the Court may not find deliberate indifference on the part of the VMI Defendants.

                     iii. Title IX student-on-student sexual harassment

          The Fourth Circuit recently addressed the framework for Title IX claims of student-on-

   student sexual harassment in Feminist Majority Foundation v. Hurley, 911 F.3d 674, 685–86 (4th

   Cir. 2018). Guided by Davis, the Court emphasized the flexibility institutions maintain when



                                                    21
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 22 of 26 Pageid#: 1804




   disciplining students who sexually harass their classmates. Id. at 685. For this reason, the panel

   held that an institution “is not normally liable for failing to cede to a harassment victim’s specific

   remedial demands,” nor may an institution be subjected to Title IX liability when engaging in or

   refraining from specific forms or disciplinary action. Id. Importantly, the Court stated that if “the

   institution’s response—or lack thereof—to known student-on-student sexual harassment is

   ‘clearly unreasonable,’ the institution has contravened Title IX.” Id.

          Doe argues that “if two female cadets had been ordered to strip naked and wrestle for their

   freedom in the presence of numerous male assailants, VMI would have immediately contacted law

   enforcement, would have processed the complaint in accordance with procedures that met the Title

   IX requirements, would have conducted a proper Title IX investigation, and would have taken

   immediate steps to protect the victims during the pendency of the investigation and resolution of

   the complaint.” Dkt. 5 ¶ 85.

          Whatever evidentiary route the plaintiff chooses to follow, he or she must always prove

   that the conduct at issue was not merely tinged with offensive sexual connotations, but actually

   constituted “discrimina[tion] . . . because of . . . sex.” Oncale v. Sundowner Offshore Servs., Inc.,

   523 U.S. 75, 81 (1998). Namely, “the inquiry requires careful consideration of the social context

   in which particular behavior occurs and is experienced by his target. A professional football

   player’s working environment is not severely or pervasively abusive, for example, if the coach

   smacks him on the buttocks as he heads onto the field—even if the same behavior would

   reasonably be experienced as abusive by the coach’s secretary (male or female) back at the office.”

   Id. at 81–82.

          Here, Doe has not pled that there was any sexual nature to this brief incident of shirtless

   wrestling between male underclassmen. Surely Doe is correct that if male upperclassmen had



                                                    22
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 23 of 26 Pageid#: 1805




   trapped two female cadets in a room and forced them to remove their shirts and wrestle, it would

   be a different story. But men removing their shirts has far different connotations than men

   removing their shirts, which is done routinely in public without sexual connotation. Title IX “does

   not reach genuine but innocuous differences in the ways men and women routinely interact with

   members of the same sex and of the opposite sex.” Id. at 81. Thus, this brief episode of shirtless

   wrestling does not rise to the level of sexual harassment sufficient to trigger Title IX.

          For the aforementioned reasons, the Court must dismiss the claims for damages against the

   VMI Defendants under Counts I–III.

                     iv. Equal Protection Clause violations

          Doe also sues the VMI Defendants under 42 U.S.C. § 1983 claiming violation of his rights

   under the Equal Protection Clause. Dkt. 5 at 26. Counts III and IV mirror Doe’s Title IX claims

   for gender discrimination (Count I) and student-on-student sexual harassment (Count II). First,

   Doe contends that “VMI has a custom or practice of being deliberately indifferent to the hazing of

   male cadets.” Dkt. 16 at 31. Second, Doe contends that “VMI responded with deliberate

   indifference to the sexual harassment that Plaintiff endured on January 31, 2018.” Id.

          As a preliminary matter, the VMI Defendants contend that they are immune from suit under

   Section 1983 in their official capacities. First, VMI argues that “[a]s a state agency, the Board of

   Visitors of VMI retains the same protections from suit in federal court outlined in the Eleventh

   Amendment to the United States Constitution that the Commonwealth itself enjoys.” Dkt. 11 at

   23. State entities and state officials are immune from damages suits in their official capacities. See

   Brandon v. Holt, 469 U.S. 464, 471 (1985); Harter v. Vernon, 101 F.3d 334, 337 (4th Cir. 1996)

   (citing Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989)). Thus, any claim against

   VMI must fail, as Doe fails to show standing to seek prospective relief against VMI, and VMI is



                                                    23
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 24 of 26 Pageid#: 1806




   protected against a suit for compensatory relief by sovereign immunity. The Equal Protection

   claim against VMI Defendants in their official capacities is therefore dismissed. The same cannot

   be said to bar Doe’s claims against Peay and Wanovich in their individual capacities. See Dkt. 5

   at 26.

            The question then remains whether Doe states a claim against Peay and Wanovich in their

   individual capacities. The VMI Defendants argue that Doe attempts to impose supervisory liability

   on Peay and Wanovich, which is clearly disallowed under individual capacity claims under Section

   1983, and that Doe must show some constitutional injury at the hands of the party sued in his

   individual capacity. Dkt. 11 at 26. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977); Waybright

   v. Frederick Cty., 528 F.3d 199, 203 (4th Cir. 2008) (“[S]upervisors and municipalities cannot be

   held liable under § 1983 without some predicate ‘constitutional injury at the hands of the individual

   [state] officer.’”). Indeed, the VMI Defendants point out that Doe fails to plead facts that result in

   a constitutional injury “at the hands” of Peay and Wanovich. Instead, the Amended Complaint

   simply states that they “turned a blind eye” to male hazing and responded to complaints with

   “deliberate indifference.” Dkt. 5 ¶¶ 102, 105. Aside from a statement that asserts Peay and

   Wanovich had mischaracterized Doe’s incident as “hazing” instead of sexual harassment and a

   blanket statement that Peay and Wanovich had “total control” over the male cadets, nothing in the

   Amended Complaint sufficiently pleads a nexus of the sort necessary to connect the individual

   actions of Peay and Wanovich with a constitutional violation.

            For this reason, Defendants are correct in asserting that even in their individual capacities,

   Plaintiff fails to state a claim.

            As additional grounds for dismissal, the VMI Defendants argue that Peay and Wanovich

   are entitled to qualified immunity. Dkt. 11 at 26. Qualified immunity is a two-prong inquiry that



                                                     24
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 25 of 26 Pageid#: 1807




   considers (1) whether the plaintiff’s allegations state a claim that the defendants’ conduct violated

   a constitutional right and (2) whether that right was clearly established. See Simmons v. Poe, 47

   F.3d 1370, 1385 (4th Cir. 1995). When the conduct of a state official is objectively reasonable

   under the circumstances, he is entitled to qualified immunity. See Raub, 785 F.3d at 881.

          In the present case, Plaintiff does not identify any violation of his constitutional rights by

   Peay and Wanovich. Even if he did, the VMI Defendants response was reasonable under the

   circumstances. They responded to the report of misconduct by “contacting law enforcement, which

   immediately investigated the misconduct, and ultimately VMI suspended Bennett, Carver, and

   McCausland for the misconduct.” Dkt. 11 at 28. Consequently, even if this Court had found a

   Constitutional violation, the VMI Defendants acted reasonably in responding to the hazing incident

   and would be entitled to qualified immunity.

          Ultimately, because Plaintiff fails to sufficiently plead a claim under Section 1983, the

   Court must dismiss Count IV against the VMI Defendants.

              b. Student-Defendants

          When district courts have original jurisdiction, they “may decline to exercise supplemental

   jurisdiction over a claim [] if . . . the district court has dismissed all claims over which it has

   original jurisdiction[.]” 28 U.S.C. § 1367(c). Courts typically consider factors like convenience

   and fairness to the parties, existence of underlying issues of federal policy, comity, and judicial

   economy. Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995). “Generally, when the federal

   claim is dismissed before trial, the balance of factors to be considered in determining whether to

   exercise supplemental jurisdiction—judicial economy, federal policy, and comity—point toward

   declining jurisdiction over the remaining state law claims.” Delk v. Moran, No. 7:16-CV-00554,

   2019 WL 653008, at *2 (W.D. Va. Feb. 15, 2019) (citation omitted). The Court finds that for



                                                    25
Case 6:20-cv-70058-NKM-RSB Document 112 Filed 10/14/20 Page 26 of 26 Pageid#: 1808




   judicial economy and comity purposes, it will decline to exercise supplemental jurisdiction over

   any State law claims asserted in the Amended Complaint. Consequently, the Court will dismiss

   Counts V–X against the student-Defendants without prejudice.

                                           V.        Conclusion

          For the reasons set out above, the Court will grant VMI Defendants’ motions to dismiss as

   to Counts I–IV and will dismiss Counts V–X pursuant to the district court’s ability to decline to

   exercise supplemental jurisdiction.

          The Clerk of the Court is directed to send a copy of this Memorandum Opinion, and

   accompanying order, to all counsel of record.

          Entered this 14th day of October, 2020.




                                                     26
